DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 08, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites the limitation “the organizer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the plurality of connected vehicles”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 reads "a times stamp" and should read "a time stamp…"  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fields at al. (USP 10,077,056, hereinafter Fields) in view of Campos et al. (US PUB 2020/0166897, hereinafter Campos.  The examiner notes the reference claims priority to provisional 62/573,120 and therefore qualifies as prior art under 35 U.S.C 102(a)(2)).
Regarding claim 1, Fields teaches:
	A method comprising (see at least Fig. 2, disclosing a method): 
collecting, by a lane change modelling system, a plurality of data associated with a plurality of driver-performed lane change maneuvers (See at least Fig. 1, disclosing a system; Col. 9, disclosing collecting driving behavior data, e.g. lane-change data, of a plurality of driver performed behaviors);
discarding, by the lane change modelling system, one or more driver-performed lane change maneuvers (Fig. 3, step 208; Col. 9, disclosing deleting anomalous data; see also Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driving characteristics when they are not within a safety threshold, i.e. discarding data above a threshold)…
generating, by the lane change modelling system, a generic lane change model configured to control performance of a lane change maneuver by an autonomous driving system (see at least Fig. 2, step 214; Col. 9, lines 60-68; Col. 10, lines 1-5, disclosing applying custom control, i.e. a generic lane change model, the custom control is applied to the self-driving vehicle when the vehicle is operating in self-driving mode),
wherein the generated generic lane change model comprises a model of an average lane change maneuver based on the plurality of driver-performed lane change maneuvers (see at least Col. 9, disclosing the custom control is created based upon combined data of driving behavior, i.e. at least an average lane change maneuver from a human driver).
Fields does not explicitly teach:
determined by the organizer to be unsafe lane change maneuvers; and
However, in the same field of endeavor, vehicle control, Campos teaches:
determined by the organizer to be unsafe lane change maneuvers; and (see at least [0045], disclosing assessing characteristics of the driver's driving behavior, e.g. safety, i.e. at least determining unsafe driving behaviors)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Fields to incorporate determining unsafe lane changes, as taught by Campos, and therefore discard unsafe behaviors.  One would have been motivated to make this modification in order to reduce at least the likelihood of collision during autonomous driving, and therefore decrease costs associated with operating a vehicle, as taught by Campos in [0004].
	Regarding claim 2, the combination of Fields and Campos teaches:
The method of claim 1, collecting the plurality of data comprising: receiving, by a network interface of the lane change modelling system, the plurality of data over a plurality of data streams from the plurality of connected vehicles (Fields: see at least Fig. 1, element 24, disclosing a network; Col. 9, disclosing collecting driving behavior data of a plurality of drivers); and
tagging, by an organizer of the lane change modelling system, a subset of the plurality of data to each of the plurality of driver-performed lane change maneuvers using an identifier (Fields: see at least Col. 9, disclosing the custom control may include identifying, i.e. tagging using an identifier, a change in the actual driving behavior of the driver in the manual driving mode).
Regarding claim 3, the combination of Fields and Campos teaches:
The method of claim 2, wherein tagging each subset of the plurality of data comprises one or more of adding a metadata tag to the subset (Fields: see at least Col. 2, disclosing , a times stamp indicating when the subset was received by the lane change modelling system (Fields: See at least Col. 2, disclosing collected data includes a time), or a name of the connected vehicle from which the subset was collected by the lane change modelling system.
Regarding claim 4, the combination of Fields and Campos teaches:
The method of claim 1, discarding one or more driver-performed lane change maneuvers comprising: comparing a data type of a subset of the plurality of data associated with a driver-performed lane change maneuver against a respective safety threshold (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing determining thresholds for safe driving and comparing the actual driving behavior to the thresholds); and
in response to determining the safety threshold is not met, discarding the respective driver-performed lane change maneuver (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driver characteristics when the driving behavior is not within the threshold, i.e. discarding the driving behavior).
Regarding claim 5, the combination of Fields and Campos teaches:
The method of claim 4, further comprising, in response to determining the safety threshold is met, storing a plurality of safe driver-performed lane change maneuvers in a training data set repository of the lane change modelling system (Fields: see at least Fig. 3, element 210; Col. 9, disclosing a custom control is created and stored based on combined driver behavior data, i.e. at least the driver performed lane change is stored).
Regarding claim 9, the combination of Fields and Campos teaches:
The method of claim 1, further comprising associating each of the driver-performed lane change maneuvers with a vehicle platform type (Fields: See at least Col. 11, disclosing the .
Regarding claim 10, the combination of Fields and Campos teaches:
The method of claim 9, comprising: discarding one or more driver-performed lane change maneuvers associated with a vehicle platform type... for the associated vehicle platform type (Fields: Fig. 3, step 208; Col. 9, disclosing deleting anomalous data; see also Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driving characteristics when they are not within a safety threshold, i.e. discarding data above a threshold; Col. 11, disclosing the collected data, i.e. the data associated with driver performed-lane changes, is adjusted based on the type of vehicle, i.e. a vehicle platform type); and
generating a generic lane change model for the associated vehicle platform type configured to control performance of a lane change maneuver by an autonomous driving system (Fields: see at least Fig. 2, step 214; Col. 9, lines 60-68; Col. 10, lines 1-5, disclosing applying custom control, i.e. a generic lane change model, the custom control is applied to the self-driving vehicle when the vehicle is operating in self-driving mode; Col. 11, disclosing the collected data, i.e. the data associated with driver performed-lane changes, is adjusted based on the type of vehicle, i.e. a vehicle platform type),
wherein the generated generic lane change model for the associated vehicle platform type comprises a model of an average lane change maneuver based on the plurality of driver-performed lane change maneuvers for the associated vehicle platform type (see at least Col. 9, disclosing the custom control is created based upon combined data of driving behavior, i.e. at least an average lane change maneuver from a human driver; Col. 11, disclosing the collected .
Furthermore, in the same field of endeavor, vehicle control, Campos teaches:
determined by the organizer to be unsafe lane change maneuvers (see at least [0045], disclosing assessing characteristics of the driver's driving behavior, e.g. safety, i.e. at least determining unsafe driving behaviors)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Fields to incorporate determining unsafe lane changes, as taught by Campos, and therefore discard unsafe behaviors.  One would have been motivated to make this modification in order to reduce at least the likelihood of collision during autonomous driving, and therefore decrease costs associated with operating a vehicle, as taught by Campos in [0004].
Regarding claim 11, the combination of Fields and Campos teaches:
The method of claim 10, discarding one or more driver-performed lane change maneuvers for the associated vehicle platform type comprising: comparing a data type of a subset of the plurality of data associated with the driver-performed lane change maneuver for the associated vehicle platform type against a respective safety threshold for the respective data type for the associated vehicle platform type (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing determining thresholds for safe driving and comparing the actual driving behavior to the thresholds; Col. 11, disclosing the collected data, i.e. the data associated with driver performed-lane changes, is adjusted based on the type of vehicle, i.e. a vehicle platform type); and
in response to determining the safety threshold is not met, discarding the respective driver-performed lane change maneuver for the associated vehicle platform type (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driver characteristics when the driving behavior is not within the threshold, i.e. discarding the driving behavior; Col. 11, disclosing the collected data, i.e. the data associated with driver performed-lane changes, is adjusted based on the type of vehicle, i.e. a vehicle platform type).
Regarding claim 12, the combination of Fields and Campos teaches:
The method of claim 11, further comprising, in response to determining the safety threshold for the associated vehicle platform type is met, storing a plurality of safe driver-performed lane change maneuvers for the associated vehicle platform type in a training data set repository for the associated vehicle platform type of the lane change modelling system (Fields: see at least Fig. 3, element 210; Col. 9, disclosing a custom control is created and stored based on combined driver behavior data, i.e. at least the driver performed lane change is stored; Col. 11, disclosing the collected data, i.e. the data associated with driver performed-lane changes, is adjusted based on the type of vehicle, i.e. a vehicle platform type).
Regarding claim 13, the combination of Fields and Campos teaches:
The method of claim 1, wherein the generated generic lane change model enables the autonomous driving system to determine when and how to perform a lane change based on real-time data from a plurality of vehicle sensors, vehicle systems, and vehicles cameras (Fields: see at least Col. 14; disclosing controlling the autonomous vehicle to drive in accordance with the developed driver profile.  The driver profile is created based on collected driver behavior, i.e. the generic lane change model which includes lane-change information and a time the behavior occurred (see Col. 2); Col. 5, disclosing a plurality of sensors and systems).
claim 14, the combination of Fields and Campos teaches:
The method of claim 1, wherein the plurality of data associated with a driver-performed lane change maneuver comprises a plurality of vehicle data defining a scenario in which the driver-performed lane change maneuver occurred (Fields: see at least Col. 2, disclosing collecting actual driving behavior, i.e. at least lane-changing behavior, and the collected data includes a location and a time, i.e. a scenario, at which the measured actual driving behavior occurred).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Campos and further in view of Slusar (USP 9,147,353).
Regarding claim 6, the combination of Fields and Campos teaches:
The method of claim 4,…
…in response to determining the set of failed safety threshold does outweigh the set of met safety thresholds, discarding the driver-performed lane change maneuver (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driver characteristics when the driving behavior is not within the threshold, i.e. discarding the driving behavior).
The combination does not explicitly teach:
wherein each safety threshold associated with a data type comprises an associated weight,
and discarding further comprises: in response to determining one or more safety thresholds are not met, determining whether a set of failed safety thresholds outweighs a set of met safety thresholds; and…
However, in the same field of endeavor, vehicle control, Slusar teaches:
wherein each safety threshold associated with a data type comprises an associated weight (see at least Col. 13, lines 59-68 and Col. 14, lines 1-23, disclosing determining a "positive" or "negative" driving behavior and weighing behaviors of greater magnitudes more heavily, i.e. at least assigning weights to behaviors),
and discarding further comprises: in response to determining one or more safety thresholds are not met, determining whether a set of failed safety thresholds outweighs a set of met safety thresholds (see at least Col. 13, lines 59-68 and Col. 14, lines 1-23, disclosing determining weighted driving behaviors, e.g. negative driving behaviors, i.e. behaviors that fail a safety threshold, or positive driving behaviors, i.e. met safety thresholds, and determining a score for the driver, i.e. the driving behaviors are compared based on the weights and the score is altered based on the comparison); and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Fields to incorporate determining weights for specific behaviors, as taught by Slusar.  One would have been motivated to make this modification in order to better characterize safe and unsafe driving, as taught by Slusar in at least Col. 1, and therefore increase the efficiency of the system.
Furthermore, it would have been obvious to use the weighted system of Slusar in the determination to discard unsafe data.  One would have been motivated to make this modification in order to provide a more accurate safety evaluation, as "some positive and negative behaviors may cancel out," as taught by Slusar in Col 13, therefore increasing efficiency of the model.
Claims 7-8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Campos and further in view of Chun et al. (US PUB 2014/0032015, hereinafter Chun).
claim 7, the combination of Fields and Campos teaches:
The method of claim 1, further comprising:
… deploying the generated generic lane change model to a plurality of connected vehicles configured to operate according to the autonomous driving system (Fields: see at least Col. 10, disclosing transferring custom control, i.e.  at least the generic lane change model, to another vehicle); and…
The combination does not explicitly teach:
comparing, by the lane change modeling system, the generated generic lane change model and a legacy lane change model; and in response to determining a deviation threshold is exceeded:…
storing the deployed generic lane change model as the legacy lane change model.
However, in the same field of endeavor, vehicle management, Chun teaches:
comparing, by the lane change modeling system, the generated generic lane change model and a legacy lane change model; and in response to determining a deviation threshold is exceeded (see at least [0050], disclosing generating a new driving pattern model and updating the previous model when there is a detected change above a predetermined threshold value, i.e. a deviation threshold):…
storing the deployed generic lane change model as the legacy lane change model (see at least [0050], disclosing updating the driving pattern model based on the newly detected driving pattern).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Fields to include updating a model, as taught by Chun.  One would have been motivated to make this modification in order to 
Regarding claim 8, the combination of Fields, Campos and Chun teaches:
The method of claim 7, wherein the deviation threshold comprises a number of disagreements between the generated generic lane change model and the legacy lane change model (Chun: see at least [0050], disclosing detecting a driving pattern change above a threshold, i.e. a disagreement in driving patterns). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Fields to include updating a model, as taught by Chun.  One would have been motivated to make this modification in order to better collect information from vehicles in motion, and therefore update collected information that dynamically changes in real time, as taught by Chun in [0050].
Regarding claim 17, the combination of Fields and Chun teaches:
The system of claim 15, the organizer comprising: a data tagger comprising circuitry configured to tag the plurality of data associated with the plurality of driver-performed lane change maneuvers with one or more identifiers (Fields: see at least Col. 9, disclosing the custom control may include identifying, i.e. tagging using an identifier, a change in the actual driving behavior of the driver in the manual driving mode. The processing element is the data tagger); and
a safety parser (Fields: see at least Fig. 1, element 16; Col. 8, disclosing a processing element, i.e. at least a safety parser)… 
in response to determining the driver-performed lane change maneuver is a safe maneuver, storing the plurality of data associated with the driver-performed lane change maneuver in the training data set repository (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing determining thresholds for safe driving and comparing the actual driving behavior to the thresholds; Fig. 3, element 210, disclosing creating and storing custom control based on data); and
in response to determining the driving-performed lane change maneuver is not a safe maneuver, discarding the plurality of data associated with the driver-performed lane change maneuver (Fields: see at least Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driver characteristics when the driving behavior is not within the threshold, i.e. discarding the driving behavior).
Furthermore, in the same field of endeavor, vehicle control, Campos teaches:
…circuitry configured to determine if a driver-performed lane change maneuver of the plurality of driver-performed lane change maneuvers comprises a safe maneuver (see at least [0045], disclosing assessing characteristics of the driver's driving behavior, e.g. safety, i.e. at least determining safe driving behaviors) and:
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Fields to incorporate determining unsafe lane changes, as taught by Campos, and therefore discard unsafe behaviors.  One would have been motivated to make this modification in order to reduce at least the likelihood of collision during autonomous driving, and therefore decrease costs associated with operating a vehicle, as taught by Campos in [0004].
Regarding claim 19, Fields teaches:
collecting, by a lane change modelling system, a plurality of data associated with a plurality of driver-performed lane change maneuvers (See at least Fig. 1, disclosing a system; ;
discarding, by the lane change modelling system, one or more driver-performed lane change maneuvers (Fig. 3, step 208; Col. 9, disclosing deleting anomalous data; see also Col. 12, lines 39-68; Col. 13, lines 1-22, disclosing limiting driving characteristics when they are not within a safety threshold, i.e. discarding data above a threshold)…
generating, by the lane change modelling system, a generic lane change model configured to control performance of a lane change maneuver by an autonomous driving system (see at least Fig. 2, step 214; Col. 9, lines 60-68; Col. 10, lines 1-5, disclosing applying custom control, i.e. a generic lane change model, the custom control is applied to the self-driving vehicle when the vehicle is operating in self-driving mode),
wherein the generated generic lane change model comprises a model of an average lane change maneuver based on the plurality of driver-performed lane change maneuvers (see at least Col. 9, disclosing the custom control is created based upon combined data of driving behavior, i.e. at least an average lane change maneuver from a human driver).
… deploying the generated generic lane change model to a plurality of connected vehicles configured to operate according to the autonomous driving system (Fields: see at least Col. 10, disclosing transferring custom control, i.e.  at least the generic lane change model, to another vehicle); and…
Fields does not explicitly teach:
…determined by the organizer to be unsafe lane change maneuvers;…
comparing, by the lane change modeling system, the generated generic lane change model and a legacy lane change model; and in response to determining a deviation threshold is exceeded:…
storing the deployed generic lane change model as the legacy lane change model.
However, in the same field of endeavor, vehicle control, Campos teaches:
determined by the organizer to be unsafe lane change maneuvers; and (see at least [0045], disclosing assessing characteristics of the driver's driving behavior, e.g. safety, i.e. at least determining unsafe driving behaviors)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Fields to incorporate determining unsafe lane changes, as taught by Campos, and therefore discard unsafe behaviors.  One would have been motivated to make this modification in order to reduce at least the likelihood of collision during autonomous driving, and therefore decrease costs associated with operating a vehicle, as taught by Campos in [0004].
Furthermore, in the same field of endeavor, vehicle management, Chun teaches:
comparing, by the lane change modeling system, the generated generic lane change model and a legacy lane change model; and in response to determining a deviation threshold is exceeded (see at least [0050], disclosing generating a new driving pattern model and updating the previous model when there is a detected change above a predetermined threshold value, i.e. a deviation threshold):…
storing the deployed generic lane change model as the legacy lane change model (see at least [0050], disclosing updating the driving pattern model based on the newly detected driving pattern).

Regarding claim 20, the combination of Fields, Campos, and Chun teaches:
The method of claim 19, further comprising associating each of the driver-performed lane change maneuvers with a vehicle platform type (Fields: See at least Col. 11, disclosing the collected data, i.e. the data associated with driver performed-lane changes, is adjusted based on the type of vehicle, i.e. a vehicle platform type).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Chun et al. (US PUB 2014/0032015, hereinafter Chun).
Regarding claim 15, Fields teaches:
A system comprising (See at least Abstract, disclosing a system):
a network interface configured to communicatively couple to a plurality of connected vehicles (see at least Fig. 1, element 24; Col. 8, disclosing a communication network);
an organizer communicatively coupled to the network interface (see at least Fig. 1, element 16; Col. 8, disclosing a processing element, i.e. at least an organizer, in communication with the communication element), the organizer configured to process a plurality of data associated with a plurality of driver-performed lane change maneuvers received by the network interface (see at least Col. 8, disclosing the processing element creates custom controls, i.e. at least process the received data to create the controls);
a model controller communicatively coupled to the organizer (see at least Fig. 1, element 16; Col. 8, disclosing a processing element, i.e. at least a model controller), the model controller comprising circuitry configured to perform one or more modelling operations on the processed plurality of data associated with the plurality of driver-performed lane change maneuvers (see at least Col. 8, disclosing the processing element creates custom controls, i.e. modelling operations); and
a model comparator communicatively coupled to the model controller and the network interface (see at least Fig. 1, element 16; Col. 8, disclosing a processing element, i.e. at least a model comparator),…
Fields does not explicitly teach:
the model comparator comprising circuitry configured to compare a generated generic lane change model output by the model controller and a legacy lane change model.
However, in the same field of endeavor, vehicle management, Chun teaches:
the model comparator comprising circuitry configured to compare a generated generic lane change model output by the model controller and a legacy lane change model (see at least [0050], disclosing generating a new driving pattern model and updating the previous model when there is a detected change above a predetermined threshold value, i.e. a deviation threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Fields to include updating a model, as taught by Chun.  One would have been motivated to make this modification in order to better collect information from vehicles in motion, and therefore update collected information that dynamically changes in real time, as taught by Chun in [0050].
Regarding claim 16, the combination of Fields and Chun teaches:
The system of claim 15, further comprising a training data set repository communicatively coupled to the organizer, the model controller, and the model comparator (Fields: see at least Fig. 1, element 18, disclosing a memory, i.e. a training data set repository), the training data set repository configured to store a plurality of training data sets and a plurality of legacy lane change models (Fields: see at least Col. 8, disclosing the memory may store collected data, i.e. at least training data sets, and custom controls, i.e. legacy lane change models).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Chun and further in view of Roy (USP 7,177,743).
Regarding claim 18, the combination of Fields and Chun teaches:
The system of claim 15,…
The combination does not explicitly teach:
wherein one or more of the organizer, the model controller, and the model comparator comprise a neural network.
However, in the same field of endeavor, vehicle control, Roy teaches:
wherein one or more of the organizer, the model controller, and the model comparator comprise a neural network (see at least Col. 3, disclosing an adaptive controller with a neural network configuration).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to have modified the system of Fields to include neural networks.  One would have been motivated to make this modification in order to have an adaptive controller that can perform learning without extensive training, as taught by Roy in Col. 1, therefore increasing efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan (US PUB 2020/0023839), disclosing a driving control system that receives driving behavior models from another vehicle.
Selvam et al. (US PUB 2019/0011931), disclosing dynamic modeling for an autonomous vehicle fleet.
Kuehnle et al. (US PUB 2019/0147262), disclosing monitoring driver behavior for fleet management.
Coelho de Azevedo (US PUB 2018/0253963), disclosing managing driving behavior.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664